Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 5/11/2022.
Claims 6, 11 and 19-20 have been cancelled. Claims 1-5, 7-10 and 12-18 are presented for examination.
  The 101 rejections have been withdrawn. The claims pertain to "selecting an optimized solution from the set of optimized solutions; and manufacturing the product in accordance with the selected optimized solution" and do not fall within the abstract ideas group, and therefore the 101rejections have been withdrawn.
Allowable Subject Matter
Claims 1-5, 7-10 and 12-18 are allowed.
	The prior art of record teaches:
	Viera (2015/0019365) discloses a bid platform allowing manufacturers to provide a product to an end user is provided, which includes an input interface in which the user may specify a data set 305 including the product to be bought, the time the product must be provided, and the value the user is willing to pay. Viera, paragraphs [0047], [0049], and FIG. 3. Viera’s results set 315 provides bids which are within the limits of the user-provided data set 305. Viera, paragraphs [0050]-[0051]. 
	In Hara, a priority ranking is associated with pieces of product information to include on an RF tag with a product. See Hara, paragraph [0058]. The pieces of product information associated are stored on the RF tag in accordance with the priority ranking. However, Hara does not disclose or suggest a method in which the pieces of product information are evaluated using a fitness function as part of a genetic algorithm using the priority rankings to determine an optimized manufacturing solution. Instead, Hara selects the pieces of data associated with the highest priority rankings as the pieces of data to be included on the RF tag. Therefore, the use of a genetic algorithm including a fitness function would not have been obvious to apply to Hara, because in Hara the priority rankings are not used to assist in determining an optimized solution. In contrast, the present invention seeks an optimized solution through the use of a genetic algorithm including a fitness function and does not only seek to consider the highest weighted manufacturing constraints. Therefore, Hara does not disclose, suggest, or render obvious “each candidate solution in the set of candidate solutions [to be] evaluated according to the fitness function using the values for the first weight, the second weight and the third weight,” as stated in claims 1 and 12.
	Barto (7,127,310) and Cherneff (6,233,493) do not cure the deficiencies of Viera and Hara regarding a “fitness function [being] a weight function having the first weight, the second weight and the third weight and each candidate solution in the set of candidate solutions [being] evaluated according to the fitness function using the values for the first weight, the second weight and the third weight,” of claims 1 and 12.

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715. The examiner can normally be reached Mondays thru Thursdays 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571- 272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688